Case 3:18-cv-14862-AET-TJB Document 12-1 Filed 01/18/19 Page 1 of 2 PageID: 131



Gregory J. Bevelock
Charles M. Fisher
BEVELOCK & FISHER LLC
14 Main Street, Suite 200
Madison, NJ 07940
(973) 845-2999
gbevelock@bevelocklaw.com
cfisher@bevelocklaw.com
Attorneys for Plaintiffs,
Rabbi Philip Lefkowitz, Levi Lefkowitz,
and Moshe Lefkowitz

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


RABBI PHILIP LEFKOWITZ et al.,
                                                CIVIL ACTION NO. 3:18-cv-14862 (AET) (TJB)
             Plaintiffs,
                                                CERTIFICATION OF GREGORY J.
   v.                                           BEVELOCK

WESTLAKE MASTER ASSOCIATION,
INC. et al,

             Defendants.


        I, GREGORY J. BEVELOCK, ESQ., of full age, hereby certify as follows:

        1.     I am a member of the law firm of Bevelock & Fisher LLC, attorneys for plaintiffs,

Rabbi Philip Lefkowitz, Levi Lefkowitz, and Moshe Lefkowitz (collectively, “Plaintiffs”), in the

above-captioned matter. I submit this certification in opposition to the partial motion to dismiss

Counts I, II, III, V, and VI of Plaintiffs’ complaint filed by defendants.

        2.     Attached hereto as Exhibit A is a true and correct copy of the Joint Statement of

the Department of Housing and Urban Development and the Department of Justice: Reasonable

Modifications Under the Fair Housing Act (March 5, 2008).

        3.     Attached hereto as Exhibit B is a true and correct copy of the Joint Statement of

the Department of Housing and Urban Development and the Department of Justice: Reasonable


                                                  1
Case 3:18-cv-14862-AET-TJB Document 12-1 Filed 01/18/19 Page 2 of 2 PageID: 132



Accommodations under the Fair Housing Act (May 17, 2004).

       4.     Attached hereto as Exhibit C is a true and correct copy of the March 28, 2018

letter from defendant Bobbie Rivere to Rabbi Lefkowitz.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 18, 2019
Madison, NJ

                                      s/ Gregory J. Bevelock
                                      Gregory J. Bevelock




                                                 2
